May I, on behalf of
my delegation and the Government and people of the
Republic of Sierra Leone, add my vice to those before
me to offer warm felicitations on your election as
President of this epoch-making fifty-fifth session of the
General Assembly, the Millennium Assembly. Your
long and distinguished career in the service of your
country and on the international scene makes you
eminently suitable for election. My delegation is
confident that under your able guidance, our
deliberations will be smooth and productive. Indeed,
we have seen evidence of that in your insistence on
punctuality. I want to assure you, Sir, of my
delegation's fullest cooperation.
To our brother and colleague Mr. Theo-Ben
Gurirab of Namibia, I convey my delegation's gratitude
and appreciation for the able manner in which he
conducted the affairs of the fifty-fourth session of the
General Assembly.
I should like to thank Mr. Kofi Annan, the
Secretary-General of the United Nations, and his
colleagues and staff, whose dedication to duty deserves
the highest commendation. I extend our special
gratitude to Mr. Annan for his insight into the problems
in my country and the objective manner in which he
has reported his findings to the Security Council. The
United Nations Security Council has deployed over
13,000 peacekeeping troops in Sierra Leone, the largest
number in any country at any one time. In
collaboration with my Government, it is setting up a
special court to try all those who are guilty of the most
horrendous and atrocious crimes against humanity. In
furtherance of its interest in bringing stability to the
country, it has planned to send a high-level delegation
to Sierra Leone to assess the situation on the ground.
I should also like to extend a warm
congratulations to Tuvalu on its admission as the 189th
Member of this Organization.
2

Following the unwarranted criminal abduction by
the Revolutionary United Front (RUF) of hundreds of
United Nations peacekeeping troops of the United
Nations Mission in Sierra Leone (UNAMSIL), a
peaceful demonstration by the members of civil society
of Sierra Leone was organized to appeal to Foday
Sankoh, the leader of the RUF, for the unconditional
release of the hostages and to prevail upon him to
cooperate in order successfully to implement the Lomé
Peace Agreement, especially the Disarmament,
Demobilization and Reintegration (DDR) Programme.
As soon as the demonstrators reached his
residence, Mr. Sankoh's men opened fire on the
unarmed and defenceless crowd, gunning down 20 and
seriously wounding several others, two of whom later
died in hospital. Subsequent events have revealed that
the RUF had planned a bloody overthrow of the elected
Government on the following day, 9 May 2000. This at
first put the whole Lomé Peace Agreement in doubt,
especially Mr. Sankoh's role as leader of the RUF.
Under the Lomé Peace Agreement, Mr. Sankoh
was appointed Chairman of the Strategic Mineral
Resources Commission, with the status of a vice-
president; he used this position to open secret
negotiations with a number of people for the
exploitation and sale of Sierra Leone's diamonds,
without reference to any other person.
The Government of Sierra Leone had signed the
Lomé Peace Agreement in the belief that it would put
an end to the atrocities being inflicted on defenceless
civilians, especially women and children. Among other
things, it provided for the demobilization, disarmament
and reintegration of former combatants into society. It
provided for the repatriation and resettlement of
refugees and internally displaced people. It also
provided for the deployment of United Nations
peacekeepers (UNAMSIL) in the country. The RUF
leaders have forfeited their right to benefit from the
provisions of Lomé; however, because of its other
provisions, my Government will revive the Agreement,
particularly the DDR Programme.
My Government has already expressed
condolences to the Governments of those who lost their
lives during the hostage-taking. UNAMSIL is to be
congratulated for the professional manner in which it
freed the hostages. Another group of bandits, the so-
called “West Side Boys”, had seized and held captive 1
Sierra Leone soldier and 10 British servicemen who
were in Sierra Leone to train a professional army which
would be responsible to the democratically elected
Government of the country. That group refused to
release the hostages, despite the long and patient
negotiations, and was even beginning to threaten their
lives.
Mercifully, to everyone's relief, the hostages have
now been rescued. Unfortunately, one member of the
British rescue team lost his life, while another was
seriously wounded. My Government has already
congratulated the British Government for the
professionalism of the rescue team. At the same time,
we have expressed heartfelt condolences for the loss of
the life of a member of the team.
Another recent and very welcome resolution of
the Security Council is the ban on the sale of illegal
diamonds from Sierra Leone, the so-called “Blood
Diamonds”. As is well known, the proceeds from this
trade have been used to fuel the rebel war machine. I
would like to thank the Government of the United
Kingdom, the United States of America and Canada for
their perseverance in opposing this horrible activity,
calling things by their proper names and pointing
fingers in the right direction. My country is confident
that the new arrangements for the marketing of our
diamonds will not only end the illegal trade but will
also bring sanity into the system, to the benefit of the
country.
Thanks to the decisive actions of the Security
Council and the Economic Community of West African
States under the indefatigable leadership of President
Obasanjo of Nigeria and President Konare of Mali,
Sierra Leoneans now see a real light at the end of what
has been a long and tortuous tunnel. The forthcoming
trials of those who have committed such horrendous
and inhuman crimes against their fellow countrymen
will be a signal to would-be adventurers that such acts
will no longer go unpunished.
No words can sufficiently express the thanks and
gratitude of the people of Sierra Leone to the Security
Council, the international community as a whole and
troop-contributing countries. Following the occupation
and destruction of economic areas, the carting away of
our resources, the displacement of hundreds of
thousands of our people and the wanton destruction of
life and property, I would like to appeal to all our
friends to continue and intensify their humanitarian
3

assistance and to support programmes for rebuilding
our country.
We have just entered a new millennium, bringing
with us many unresolved problems — problems which
have been discussed in this and other international
forums over the years and which appear to lack any
solution. We have only one world, and my delegation
believes that it is worth our love. We should therefore
demonstrate that love by adequately addressing
outstanding issues like general disarmament, nuclear
non-proliferation, peaceful settlement of disputes,
prohibition and control of small arms, prohibition of
landmines, poverty alleviation, affordable drugs and
treatment of debilitating and killer diseases such as
malaria and HIV/AIDS, advancing the Middle East
peace process in accordance with various Security
Council resolutions, equitable trade negotiations and,
of course, reform of the Security Council.













